Management of deep-sea fish stocks (debate)
The next item is the report by Rosa Migueléz Ramos, on behalf of the Committee on Fisheries, on the management of deep-sea fish stocks.
Mr President, on a point of order, before we start, could I just say a quick word about the lateness of the debates on agriculture and fisheries. This consistently is the case. We are always brought to the Chamber to have the last debates in the evening, both here in Brussels and in Strasbourg.
I think it is deeply unfair. When the Lisbon Treaty is introduced we will have codecision powers in both the Committee on Agriculture and in the Committee on Fisheries. That means we will have equal status with all the other committees in this Parliament, and yet it is the Foreign Affairs Committee that always gets the afternoon sessions, and we are always made to speak late in the evening while our Foreign Affairs colleagues can go for an early dinner and an early bed.
I do not see that that is appropriate, and I appeal to you, Mr President, to take to the Conference of Presidents - to the presidency of this Parliament - our complaint on behalf of all the Fisheries and Agriculture Committee members that we object to this and we wish fair play in the future. Sometimes we are prepared to speak late in debates, but sometimes we wish to be given preference and to speak early in the afternoon. I hope you will take that on board.
Ladies and gentlemen, I will obviously pass on your comment to the President of Parliament, but I also invite you to pass it on to the chairmen and women of your respective groups, because it will not have escaped your notice that it is the Conference of Presidents that decides the agenda and the order in which the reports will go through. I will therefore report back on my side; please pass on the information on yours.
rapporteur. - (ES) The truth is that what Mr Stevenson has just said is a general feeling that we all share, because we have all been finding that we are speaking at these late hours for many years now.
I think that even the Commissioners should start protesting. I urge Mr Borg and Mrs Fischer Boel to protest too so that these debates are scheduled for a more reasonable hour, not only for our convenience, but also because it is much easier for the public and the sectors concerned to find out about them.
However, this evening we are talking about deep-sea species, and at this point I would like to remind you that European fleets began fishing these stocks in the 1990s when demersal species were in decline, and when cod in particular were disappearing, and that the Commission communication to which my report refers aims to assess the effectiveness of the regulations from two points of view: adequacy and implementation.
The truth is, as I say in my report, that the initial allocation of quotas to the Member States was made and even extended before we had sufficient biological information, which resulted in successive distributions based on data that was not entirely reliable; therefore some Member States did not use up the quotas assigned to them, whilst others found their quotas were running out in the first few months of the year.
The truth is also that the lack of knowledge of the geographical structure of these species and the lack of reliable scientific data meant that TACs and quotas were set for extremely broad management areas and that they were also too restrictive, even going beyond the conditions imposed for species subject to recovery plans.
The truth is also, as we need to acknowledge, that the classification leaves a lot to be desired, because deep water species are considered to be all those living at a depth greater than 400 metres, this merging together a wide range of species that do not have any biological, zonal or morphological characteristics in common.
I would say to the Commission that of course it seems necessary to differentiate more clearly between species requiring protection - and there are many of them - and other species that provide an alternative to demersal species and for which long-term fleet objectives should be set.
The truth is that the Commission has already been obliged to withdraw species from the list and to recognise that they are merely taken as by-catches in shallow-water fisheries, and, for example, on a proposal of the United Kingdom, tusk was taken off the list of deep-water species and the alfonsinos quota is not counted when it is fished with pelagic trawls.
In my view, the Commission should eliminate any differences in treatment for the various species that are not fully justified as a matter of urgency, and I would also like to point out that progress has been made in these fisheries and that the Community fleet is already implementing many measures that are not, however, implemented by other non-European fleets fishing in the same areas.
Our fleet has restricted its fishing effort, through both cuts in TACs and capacity limitation and the creation of protected areas.
There are other issues in relation to these species, such as the suitability of the TAC and quota system for managing these stocks, which is extremely difficult to do because these are mixed fisheries.
Another issue appears to be, and is, the need to tackle the problem of discards, improving management in this area. Another problem that needs to be corrected is the management of fishing effort, because the Commission made the mistake of including all vessels holding deep-sea licences in the definition of vessels requiring special permits, which has led to much confusion.
Finally, Mr President, ladies and gentlemen, I think that I am going to listen to all of you and also to the Commission, and I will conclude.
Member of the Commission. - Mr President, first of all, in reply to what Mr Stevenson and what Mrs Miguélez Ramos said regarding the timing, I need to stress that the Commission - respectfully, resignedly - accepts the times for debates set by Parliament.
Allow me to thank the rapporteur, Mrs Miguélez Ramos, and all the members of the Committee on Fisheries for a very thorough report.
As you know, the EU is an important stakeholder in deep-sea fisheries. The key EU Member States participating in these fisheries are Estonia, France, Ireland, Latvia, Lithuania, Poland, Portugal and Spain. Their landings represent the largest amount of global reported catches.
Overall, the economic and social importance of the Community high-sea bottom-gear fleets is relatively minor compared to the EU fisheries sector as a whole. Nevertheless, in certain countries and regions - notably Spain and Portugal - it contributes significantly to catches, employment and value added at a local level.
Deep-sea fisheries started in the late 1970s, developing rapidly from the 1990s onwards as a result of three factors. First, significant reductions of fishing opportunities in shallower waters due to depletion of stocks and the extension of the national jurisdictions under the United Nations Convention on the Law of the Sea in the 1970s. Second, the high value of some deep-sea species, and third, the advances in fishing technology that allow fishing at greater depths.
Our regulation on deep-sea fishing tries to establish specific access requirements and associated conditions for fishing of deep-sea stocks. In fact, some progress has been made with respect to the previous development stage of the fishery, where there were no rules.
Our latest proposals for the setting of TACs and effort limitations have increasingly been based on scientific information as this becomes more and more available. What we can be sure of is the fact that the state of these stocks has worsened in recent years. Scientific advice calls for additional data both in terms of quantity and quality. Our new proposal for data collection, currently being discussed within Council, also takes into consideration these issues. Furthermore, new surveys to cover deep-sea fishing grounds will be included as part of the Member States' obligations, and additional biological sampling will be requested in our implementation proposal for data collection.
However, it is clear that the rules contained in our Deep-Sea Fishing Regulation need to be reviewed. Our communication analyses its drawbacks and points to the problems that need to be addressed.
We hope to start a review exercise of this Regulation, establishing specific access requirements and associated conditions applicable to fishing for deep-sea stocks with your valuable help. A thorough consultation involving all stakeholders should take place in 2009, with a view to considering stricter rules to be applied to this fishery.
From your report it is clear that we share the same concerns and objectives, and we hope that we can work closely together to take urgent action to protect the stock.
Draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety. - Mr President, many congratulations to the rapporteur for her excellent work. The proper management of deep-sea fish stocks is essential in order to promote the sustainability of the use of the seas and safeguard the conservation of marine ecosystems.
With these principles in mind, an opinion was prepared and strongly endorsed by the ENVI Committee. This opinion consisted of a small number of suggestions aiming to complement Mrs Ramos's report and enhance its effectiveness and applicability. It highlighted, amongst other things, the need to reduce total allowance catches, in conformity with the relevant scientific advice, and to adhere more strongly to the recommendations of the International Council for the Exploration of the Sea. Furthermore, concern was expressed over the inefficiency and poor implementation of the current regulations, especially with regard to the issue of monitoring and control procedures in Member States. In addition, it emphasised the advantages of setting up a network of marine protected areas within the Natura 2000 system.
Also included in this opinion is reference to the need to develop common guidelines, exchange best practices, improve the use of available technology and involve think tanks and NGOs in order to better implement measures to reduce illegal fishing and the sale of illegal catches in European markets. The necessity of promoting more environmentally friendly catching methods, which do not harm the environment and ecological biodiversity, was also mentioned. The report, supplemented by the accepted opinion recommendations, is fully supported by my group. However, we are unable to support the three amendments submitted, as we feel that these run counter to the need to properly and effectively protect our sea ecosystems.
on behalf of the PPE-DE Group. - Mr President, can I firstly congratulate Mrs Miguélez Ramos on the excellent work that she has done in compiling this report.
The science in relation to deep-sea stocks is not yet fully developed. However, we do know that these species live at great depths - we have heard from 400 metres to over 2 000 metres and even deeper. We know that they are slow maturing, not reaching breeding age sometimes until they are at least 25 years old, and they have a very low reproductive capacity. We know that there are millions of different species living at these great depths, of which only very few are edible. As a result, we know that fishermen in the deep-water fishery regularly discard around 55% of all the fish they catch. We know that the kind of fishing commonly carried out over sensitive deep-water ecosystems can be horrifically destructive - cold-water coral, sea-mounts and hydrothermal vents can be destroyed. Bottom-trawlers are operating in a way that would require a major environmental impact assessment in any other industry operating in deep-sea areas.
So we need to apply strict controls to the type of gear being used in these deep-water fisheries. We need to avoid destructive gear. We need to ensure that such fishing activity is only permitted in areas where we can be certain there will be no damage. We need to avoid situations where nets can break loose and continue ghost fishing for decades. Having said this, I recognise the nature of the artisanal fishery off the coast of Portugal and around the Azores, where the fishing is carried out in a sustainable way. I accept that we should not target such fisheries for excessive controls.
So we are dealing with this against a background of poor existing legislation, poor monitoring, poor science, poor feedback from Member States and a lack of overall credible information. I can only hope that this report paves the way for major improvements.
on behalf of the PSE Group. - (PT) I too should like to congratulate the rapporteur and all those who, like Mr Stevenson, helped to improve this report. I should like, above all, to make a general appeal for us to avoid a repetition on the sea bed of the dramatic situations we have seen over recent decades with regard to the fishing of cod and other pelagic species. It is essential to observe the precautionary principle and the principle of ecosystem management. It is essential to maintain sustainable fisheries.
This report contains a proposal in paragraph 8 that seems to me to be well-intentioned overall, but it includes a suggestion to ban fishing activity over seamounts, which would be impracticable in the Azores, since almost all deep-sea fishing is over seamounts. We are therefore unable to support that paragraph as it stands and we shall, naturally, be voting for the Socialist Party's proposal to amend that paragraph. Fundamentally, however, I think we must all bear in mind that when it comes to the sea bed - environments that are much more fragile than on the surface - we cannot repeat the mistakes made in the past.
As already mentioned, species on the sea bed mature much much more slowly, damage is much more complicated to repair and, therefore, we cannot do the same as being done further up. I therefore urge the European Commission to give this its maximum attention.
on behalf of the GUE/NGL Group. - (PT) We congratulate the rapporteur on her work and in general support the contents of the report apart from a few points. Since the objective is to ensure sustainable exploitation of resources, we welcome the inclusion in the report of the need to invest in scientific fisheries research, devoting more human and financial resources to that research, the need to adopt appropriate socio-economic measures to compensate fishermen for the costs of reductions in activity connected with stock recovery plans and the need to involve fishermen in the definition of measures for the protection of the marine environment and the management of resources. Finally, as pointed out, we stress the need to find different and appropriate solutions for different species, taking account of the selective fishing gears used in each region.
(ES) Mr President, I also think that there are ample reasons to support the amendments tabled for this report, and that the report is very valuable.
With regard to the ban being discussed here on fishing at a depth of more than 1 000 metres, the Committee on Fisheries already made it very clear in another report that was much more directly connected with vulnerable marine ecosystems than this one is, in which linking depth to sensitive ecosystems was rejected by a large majority.
Vulnerable habitats will have to be protected where they are found, irrespective of whether they are at a 1 000, 600 or 200 metres, and not based on whether they fall on one side or the other of an artificial line drawn in an office in Brussels.
This is also the doctrine of the FAO, which in its preparatory work on the guidelines for the protection of vulnerable ecosystems ruled out using depth as a criterion, precisely because it considered it to be arbitrary, lacking in scientific basis and more fanciful than anything, because, as I have said, since it does not protect coral or seamounts that are at a lesser depth, it would immediately wipe off the map fisheries that have been operating for some time without any problems, such as, for example cutlassfish fisheries in the Azores or black halibut in the area regulated by the NAFO. These are just two examples.
However, by supporting the amendments we would introduce greater consistency to legislative processes, as we are now in the process of preparing the future legislation on discards to be applied to all Community fleets.
I therefore do not think that this is the time to jeopardise certain fleets with regulations on discards which could ultimately result in inconsistencies with the general rules, which goes against the practice of better regulation to the benefit of the public.
- (PL) Mr President, in view of the particular nature of stocks and the marine ecosystem, deep-sea fishing constitutes a unique micro-climate, a micro-world that most starkly reveals both the familiar assets of fisheries policy and its permanently apparent shortcomings.
The interesting report by Mrs Miguélez Ramos and the discussion it has initiated amount to a characteristic object lesson, a further justification for maintaining humility in the face of the mysteries of the deep - humility, may I add, that requires the necessary compensation at least in the form of research into the deepest European basins, the scope of which is regularly enlarged. Whilst listening to the dynamic parliamentary debates it is hard to resist forming the impression that many research centres are continuing to make use of schematic, hackneyed methodological principles. Three depth zones appear to be recognised here: up to 400 metres, 400 to 1 000 metres and deeper than 1 000 metres. Advocates of the introduction of formal, rigid fishing criteria have even appeared. For example, some kind of mythical significance is being attributed to depths exceeding 1 000 metres without any fully convincing reasons being put forward for this.
I am in favour of searching further for more efficient methods of measuring the state of stocks, adapted to the ecosystem of a given basin. The results of such comprehensive research - and not just estimated data - should form the basis of fishing limits for deep-sea fishing; and not just for this type of fishing. It is precisely improved methods of research that can create guarantees for a system that is more precise than those used hitherto for exchanging information and controlling this important and delicate segment of fisheries.
Mr President, thank you and congratulations to Mrs Miguélez Ramos for a very good report.
It is worth recalling that 70% of the world's surface is covered by oceans. More than 97% of our planet's water is contained in the oceans. The oceans provide 99% of the earth's living space and fish supply the highest percentage of the world's protein consumed by humans; 3.5 billion people depend on them for their primary source of food. It does no harm to remind ourselves how important these fisheries debates are.
Sustainable management of our global fish stocks therefore needs to be a priority and we must constantly review how we do that management. I agree with the Commission that there needs to be an ecosystem-based approach to the management of deep-sea fish stocks. This in my view should facilitate the use of various approaches and tools, eliminating destructive fishing practices and the need to establish marine protected areas consistent with international law.
Management of the deep sea must also be based on the very best peer-reviewed science, which will include effective by-catch and data-collection programmes. Furthermore, effective research relating to the mapping of the seabed and the natural resources of the oceans, especially in the light of climate change impacts, must be a priority.
I am very concerned at the current lack of sufficient data to carry out a scientific assessment of the state of our deep-sea fish stocks. It is imperative that we introduce a ban on discards in deep-water fisheries as this would enable scientists to study with more precision the complex diversity of species being landed.
It is not sufficient simply to reduce discards, as bottom-trawling in deep water has a relatively high impact on by-catch and discard species. I really do think that the debate around the definition of what is 'deep' is futile and I agree fully with the FAO dismissing it as a crude measure and a crude criterion which is very arbitrary in terms of the sustainability of the species and fish stocks.
Member of the Commission. - Mr President, first of all I would like to thank all the honourable Members for their comments and suggestions, which we will certainly take into account as we undertake the review of our legislation next year.
May I now turn to some specific comments. First of all, it is extremely difficult to make and provide a definition of deep-sea fish. I have, however, taken note of the remarks made in this regard. We need to learn also by experience and by using the data on these deep sea species, which we have only relatively recently begun to collect. In the mean time, we need to adopt a precautionary approach, given the poor quality of information on these species. The Data Collection Regulation will certainly help to correct this situation.
I agree that these species are much more vulnerable, and so we need to be extremely careful and cautious in the management of this fishery.
On discards: as I have had occasion to say in this House before, this is an issue that we take seriously, and progressively we aim to cover all fisheries for the required reduction on discards.
On the two amendments, the Commission intends to agree with Amendment 2, which aims at reducing the level of discards rather than introducing a complete ban across the board from the very outset.
On the first amendment, the Commission is of the view that the original text is more protective of the fishing activities and sensitive habitats which, in particular, foresees that no fishing can take place in areas beyond the 1 000-metre depth.
However, this limit will be reviewed and, if appropriate, revised in two years' time.
rapporteur. - (ES) Mr President, I would like to stress the urgent need for more and better information on these species, especially in relation to those listed in Annex II, and for more human and financial resources for research. I would like to remind you that we held a hearing in the Committee on Fisheries on this issue and that the experts stressed the need for the International Council for the Exploration of the Sea to identify for each species the stocks which can be exploited sustainably, and they also asked for greater scientific rigour as regards sampling schemes, and more concise data.
With regard to closed areas, for which no reliable data are actually available, the experts advised that these areas should be redefined and made smaller, since closing zones whose exploitation is feasible would lead in practice to more illegal fishing with greater impunity, given the lack of fishing interest among the parties, which would also exacerbate the scarcity of data with which to assess stocks.
I would like to remind Mr Stevenson that the text of the Amendments 2 and 3 corresponds exactly to what our committee adopted based on Mr Schlyter's report on a policy to reduce unwanted by-catches and eliminate discards in European fisheries, without a single word or comma added.
The word 'ban' frightens me. 'Ban' can confuse, and may also demotivate; and, of course, it could do a great deal of damage to our fishermen, who are currently doing their job as best they can. The best thing to do is to eliminate and then gradually introduce the ban, as the Commission proposed; if I am not mistaken, I think that those were the exact words. I would therefore ask you to please support the amendments in the vote tomorrow. Thank you.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Written declarations (Rule 142)
in writing. - (ET) The 20th century brought breakthroughs in scientific and technological progress, extending man's knowledge of nature to a previously unachievable level. In 1969 the American Neil Armstrong was the first man to walk on the moon; the Voyager missions, launched in 1977, have left the solar system, meaning that astronomers will be able to discuss not only the outer reaches of our galaxy but the outskirts of the whole of the visible universe.
Compared to conquering the cosmos, scant attention has been paid to the ocean depths which measure only a few kilometres.
The legislation regulating the trade in deep-sea fish stocks needs to be thoroughly reviewed. I agree with the rapporteur on the urgent need to devote more resources, both human and financial, to scientific investigation.
It is vital to define what constitutes a deep sea fishery. Currently there is talk of depths and fishing gear. The Member States of the European Union must, however, jointly agree on the substance of the definitions and the importance of agreements.
I would like to draw attention to point 8 of the report, which bans bottom-trawling at depths below 1 000m. Why do we have to provide for a specific depth restriction? The commercialisation of stocks and maintenance of the biological balance should be based on regional features and international agreements. If a fishing ban at a given depth is justifiable in a given area, then the restriction should apply to all fishing gear which comes into contact with the sea bottom, not only bottom-trawls.
We need a flexible system to manage fish stocks and the opportunity to react quickly. I would like to thank the rapporteur, who has drawn attention to the ineffectiveness of the legislation in force.
in writing. - (RO) The continuous and rapid exhausting of deep-sea fish stocks and the insufficient measures of protection of deep-sea biodiversity require urgent actions in order to ensure the conservation and sustainable use of fish species. Although the 2002 and 2004 recommendations of the International Council for the Exploration of the Sea (ICES) called attention to the fact that most species are below the biosafety levels, the European Union has not reduced its fishing efforts enough to ensure sustainable fishing.
The Commission Communication regarding the review of deep-sea fish stocks confirms that the current levels of deep-sea stocks exploration must be reduced and that the measures in force have been implemented insufficiently in order to be efficient. For this reason, before adopting new management actions, we should establish the reasons why the existent actions are not implemented and the reasons behind the Member States' failure to meet their commitments or their late fulfilment.
Moreover, the EU should make significant efforts for the complete and efficient implementation of the United Nations General Assembly Resolution 61/105 on deep-sea fishing areas in free sea and protection of vulnerable marine ecosystems.